        Case 2:20-cv-01001-KWR-KRS Document 22 Filed 12/02/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


MICHAEL HALL,

        Plaintiff,

v.                                                                  No. 2:20-cv-1001 KWR/KRS

TRAVELERS PERSONAL
INSURANCE COMPANY, et al.,

        Defendants.

                                     SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on December 2, 2020. At the hearing, the Court adopted the parties’ proposed

Joint Status Report and Provisional Discovery Plan, with modifications, as reflected in the dates

below

        Accordingly, IT IS HEREBY ORDERED that the parties shall adhere to the following

discovery plan:

        (a) Maximum of twenty-five (25) interrogatories by each party to any other party with

            responses due thirty (30) days after service.

        (b) Maximum of twenty-five (25) interrogatories by each party to any other party with

            responses due thirty (30) days after service.

        (c) Maximum of twenty-five (25) interrogatories by each party to any other party with

            responses due thirty (30) days after service.

        (d) Maximum of ten (10) depositions by Plaintiff and ten (10) depositions by Defendants.

            Each deposition (other than of parties) shall not exceed seven (7) hours unless

            extended by agreement of the parties.

                                                                                    Scheduling Order
                                                                                         Page 1 of 3
      Case 2:20-cv-01001-KWR-KRS Document 22 Filed 12/02/20 Page 2 of 3




       IT IS FURTHER ORDERED that the following case management deadlines shall

govern:

       (a) Deadline for Plaintiff to amend pleadings pursuant to Federal Rule of Civil Procedure

           15: January 15, 2021;

       (b) Deadline for Plaintiff to join parties pursuant to Federal Rule of Civil Procedure 15:

           January 15, 2021;

       (c) Deadline for Defendants to amend pleadings pursuant to Federal Rule of Civil

           Procedure 15: January 29, 2021;

       (d) Deadline for Defendants to join parties pursuant to Federal Rule of Civil Procedure

           15: January 29, 2021;

       (e) Plaintiff’s expert-disclosure deadline:   February 1, 2021;

       (f) Defendant’s expert-disclosure deadline: March 18, 2021;

       (g) Deadline for supplementing discovery/disclosures: As required by Rule 26(e)(1)(A);

       (h) Termination of discovery: June 1, 2021;

       (i) Motions relating to discovery: June 14, 2021;

       (j) All other motions:1 June 28, 2021;

       (k) Pretrial order:    Plaintiff to Defendant by: July 28, 2021;

                              Defendant to Court by: August 11, 2021.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition made

during the deposition in question. Requests by a party to change the timing or scope of



1
 This deadline applies to motions related to the admissibility of experts or expert testimony that
may require a Daubert hearing, but otherwise does not apply to motions in limine. The Court will
set a motions in limine deadline in a separate order.
                                                                                    Scheduling Order
                                                                                         Page 2 of 3
      Case 2:20-cv-01001-KWR-KRS Document 22 Filed 12/02/20 Page 3 of 3




discovery, other than a mutual agreement to extend a deposition reached during the deposition,

must be made by motion and before the termination of discovery or the expiration of any

applicable deadline. Discovery must be completed on or before the termination of the discovery

deadline. A written discovery request must be propounded by a date which ensures that the

response to that request is due on or before the discovery deadline. The parties are further

reminded that the cutoff for motions related to discovery does not relieve the party of the twenty-

one (21) day time-period under Local Rule 26.6 to challenge a party’s objections to answering

discovery. The parties are encouraged to review Federal Rule of Civil Procedure 26(a)(2) to

ensure they properly disclose all testifying witnesses, not just those for whom a report is

required.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                     Scheduling Order
                                                                                          Page 3 of 3
